UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7305



WILLIAM G. HARDEN,

                                           Petitioner - Appellant,

          versus


WILLIE EAGLETON, Warden, Evans Correctional
Institution; SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS; ATTORNEY GENERAL OF THE STATE OF
SOUTH CAROLINA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Matthew J. Perry, Jr., Senior Dis-
trict Judge. (CA-99-3091-6-10AK)


Submitted:   February 22, 2001         Decided:     February 28, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William G. Harden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William G. Harden appeals from the district court’s order

accepting the recommendation of the magistrate judge and dismissing

his 28 U.S.C. § 2241 (1994) petition without prejudice.    Because

Harden does not challenge the district court’s disposition and

because his request for enforcement was not presented to the dis-

trict court, we affirm the district court’s order.     We dispense

with oral argument, because the facts and legal contentions are

adequately presented in the materials before the district court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2